Citation Nr: 0941559	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service-connected posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California. 

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
PTSD (see VA Form 21-4138 received in February 2007).  The 
issue of whether entitlement to TDIU is warranted as a result 
of that disability is part and parcel of the increased rating 
claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is required before the issues of 
entitlement to an initial disability evaluation in excess of 
30 percent for service-connected PTSD and entitlement to TDIU 
can be adjudicated.  

In April 2009, after issuance of the last supplemental 
statement of the case, the Veteran's representative submitted 
additional pertinent evidence, without a signed waiver of 
consideration of that evidence by the RO.  That evidence must 
be referred to the RO.  38 C.F.R. § 20.1304 (2009).  
Specifically, it is determined that an examination is 
necessary, for the reasons discussed below.  

In October 2006, the Social Security Administration (SSA) 
determined that, effective June 2005, the Veteran was 
disabled for SSA purposes due to affective mood disorder.  

A July 2006 VA examination resulted in a diagnosis of PTSD 
which was characterized as "mild."  In providing an Axis I 
diagnosis of PTSD, the examiner also diagnosed the Veteran 
with a history of bipolar disorder.  The examiner noted the 
Veteran's Global Assessment of Functioning (GAF) score as 65 
due to his PTSD and opined that as the Veteran's PTSD was 
mild in nature, it did not greatly impact his ability to 
function on a job.   

Private outpatient treatment records from Feather River 
Tribal Health indicate that the Veteran has been receiving 
treatment for bipolar disorder with symptoms of hypomania and 
PTSD from August 2005 through March 2009.  These records 
indicate that the Veteran has been prescribed medication for 
the aforementioned disabilities due to symptoms such as 
irritability, lack of sleep, mood swings, impaired judgment, 
and difficulty maintaining relationships.  Moreover, records 
subsequent to December 2007 indicate that the Veteran's 
symptoms for both diagnoses have substantially worsened; 
specifically, he displays gross impairment of thought 
processes and inappropriate judgment. 

The evidence of record indicates that the Veteran's service-
connected PTSD may have increased in severity since the most 
recent VA examination and does not provide a basis for the 
Board to distinguish between symptoms of service-connected 
PTSD and other diagnosed psychiatric disorders that may be 
present, so the Board finds that another VA examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  When it is not 
possible to separate the effects of a service-connected 
psychiatric disorder from a nonservice-connected psychiatric 
disorder, 38 C.F.R. § 3.102 (requiring favorable resolution 
of reasonable doubt), dictates that all signs and symptoms be 
attributed to the service-connected psychiatric disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Furthermore, the Veteran has raised a claim of TDIU due to 
his PTSD.  The Veteran's only service-connected disability is 
PTSD.  On his February 2007 notice of disagreement, the 
Veteran indicated that he is unable to work due to his PTSD.  
In this regard, in December 2007, the Veteran's private 
psychiatrist, Dr. A.S. submitted a statement indicating that 
the Veteran is 100 percent disabled and is expected to remain 
disabled for the next twelve months.  As indicated above, 
during the July 2006 VA examination, the examiner indicated 
that the Veteran's PTSD is mild in nature and did not greatly 
impact his ability to function in a work environment.  As 
such, the Board finds that an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current level of severity of 
his service-connected PTSD, to include the 
effect of his service-connected PTSD on 
his employability.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to include in the 
diagnostic formulation a GAF score 
specific to PTSD. 

The reviewer should attempt to distinguish 
symptomatology which is attributable to 
the Veteran's service-connected PTSD and 
that which is attributable to any other 
diagnosed psychiatric disability.  If the 
examiner cannot ascribe particular 
symptoms to a specific diagnosis, this 
should be indicated. 

Based on examination findings and review 
of the record, the examiner should offer 
an opinion as to whether it is at least as 
likely as not the Veteran's service-
connected PTSD, without regard to his non 
service-connected disabilities, or his 
age, renders him unable to secure and 
follow a substantially gainful occupation.   


A complete rationale should be given for 
all opinions and expressed.

2.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


